FILED
                             NOT FOR PUBLICATION                             DEC 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES L. DAVIS,                                   No. 11-17414

               Plaintiff - Appellant,             D.C. No. 1:06-cv-01216-AWI-
                                                  SMS
  v.

RAMEN, Correctional Doctor; et al.,               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       James L. Davis, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo summary judgment, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and for an abuse of discretion the

decision to deny a request to conduct additional discovery, Barona Grp. of the

Capitan Grande Band of Mission Indians v. Am. Mgmt. & Amusement, Inc., 840

F.2d 1394, 1399-1400 (9th Cir. 1987). We affirm.

      The district court properly granted summary judgment because Davis failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent when they discontinued Davis’s HIV medication when he

refused to take it as prescribed, and altered Davis’s diabetes treatment. See

Toguchi, 391 F.3d at 1059-60 (difference of medical opinion does not support

deliberate indifference claim); Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir.

1981) (difference of opinion between prisoner and medical staff does not support

deliberate indifference claim).

      The district court did not abuse its discretion when it declined to reopen the

discovery process because Davis was afforded an opportunity to conduct discovery

and did not “explain how additional discovery would have affected the disposition

of the case . . . .” Barona Grp., 840 F.2d at 1400.

      We do not address Davis’s arguments that defendants did not file their

summary judgment motion by the court’s deadline and that the magistrate judge


                                          2                                     11-17414
and defendants’ counsel lacked valid oaths of office. See Bolker v. Comm’r, 760

F.2d 1039, 1042 (9th Cir. 1985) (“As a general rule, we will not consider an issue

raised for the first time on appeal.”). In any event, such arguments are without

merit.

         AFFIRMED.




                                          3                                   11-17414